                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ROBERT YOUNG,                                         )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )      No. 1:19-cv-02311-TWP-MPB
                                                      )
DIANE E. ELROD,                                       )
RACHEL M. HOUGHTON,                                   )
REBECCA J. TRIVETT,                                   )
CHASITY PLUMMER-LONG,                                 )
                                                      )
                             Defendants.              )


               Entry Screening Complaint and Directing Further Proceedings

       Plaintiff Robert Young, an inmate at Plainfield Correctional Facility, filed this civil

action alleging that Dr. Diane E. Elrod, Nurse Rachel M. Houghton, Nurse Rebecca J. Trivett,

and Director of Nursing Chasity Plummer-Long, violated his Eighth Amendment rights.

                                          I. Screening Standard

       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any

portion of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks

monetary relief against a defendant who is immune from such relief. In determining whether the

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720

(7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                         II. Claims Raised

        The Complaint alleges that Mr. Young was diagnosed with prostate cancer on March 24,

2016. On June 14, 2016, he was incarcerated at the Plainfield Correctional Facility (Plainfield).

Mr. Young asserts that while at Plainfield the defendants have discontinued or changed Mr.

Young’s prescription medications to treat his cancer. He seeks injunctive relief and money

damages.

        These facts are sufficient to state a claim for money damages based on the theory that the

defendant medical care providers, in their individual capacities, are liable for deliberate

indifference to the plaintiff’s serious medical needs in violation of the Eighth Amendment. This

action shall also proceed as to the claim for injunctive relief against the defendants in their

official capacities.

        This includes all of the viable claims identified by the Court. If the plaintiff believes that

additional claims were alleged in the complaint, but not identified by the Court, he shall have

through September 24, 2019, in which to identify those claims.

                                      III. Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants Dr.

Diane E. Elrod, Nurse Rachel M. Houghton, Nurse Rebecca J. Trivett, and Director of Nursing

Chasity Plummer-Long in the manner specified by Rule 4(d). Process shall consist of the
complaint filed on June 10, 2019, (docket 2), applicable forms (Notice of Lawsuit and Request

for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

       IT IS SO ORDERED.


Date: 8/26/2019


Distribution:

ROBERT YOUNG
264278
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Dr. Diane E. Elrod - EMPLOYEE
Plainfield Correctional Facility
727 Moon Rood
Plainfield, Indiana 46168

Nurse Rachel M. Houghton - EMPLOYEE
Plainfield Correctional Facility
727 Moon Rood
Plainfield, Indiana 46168

Nurse Rebecca J. Trivett - EMPLOYEE
Plainfield Correctional Facility
727 Moon Rood
Plainfield, Indiana 46168

Director of Nursing Chasity Plummer-Long- EMPLOYEE
Plainfield Correctional Facility
727 Moon Rood
Plainfield, Indiana 46168

Courtesy Copy to:

Douglas Bitner
Katz Korin Cunningham PC
334 North Senate Avenue
Indianapolis, IN 46204-1708
